Notice of Allowance
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Navid Fanaeian on 4 August 2022.

The application has been amended as follows: 
Replace Claims 1, 25 and 26 with claims herein.
1.  (Currently Amended) A computer-implemented method for a genetic screening procedure for a patient of a healthcare provider, at least a portion of the method being performed by a computing device comprising at least one processor, 
deriving genetic data for the patient using a low-coverage next-generation sequencing procedure, the genomic data comprising raw sequencing data and a plurality of loci corresponding to genetic markers in a genome of the patient; 
identifying, based on the genomic data of the patient, a genetic reference dataset that (i) comprises reference genomic reads for subjects other than the patient, and that (ii) comprises, for each subject, dosages at reference loci corresponding to the plurality of loci in the genomic data of the patient; 
generating a reference matrix representing the genetic reference dataset, wherein the reference matrix comprises a first dimension corresponding to the subjects and a second dimension corresponding to the reference loci, and wherein each cell of the reference matrix indicates a dosage for a subject at a locus in the reference loci;
generating, based on the reference matrix, an ancestral attribution matrix attributing descent from one or more of a plurality of proposed ancestral populations to each of the subjects; 
deriving, based on the ancestral attribution matrix, an ancestral attribution vector of the patient that comprises a proportion of descent for each subject attributable to each of the plurality of proposed ancestral populations, wherein deriving the ancestral attribution vector of the patient comprises generating a plurality of simulated ancestral attribution vectors, and identifying one or more of the simulated ancestral attribution vectors to attribute an admixture of populations to the patient by a decision making technique with a K-dimensional tree; and
determining a genetic ancestry of the patient based on the identified one or more ancestral attribution vectors. 
25.  (Currently Amended) A computing system for inferring genetic ancestry from low-coverage genomic data for a genetic screening procedure, the computing system comprising:
at least one processor;
a receiving module, stored in computer-readable non-transitory memory, that receives, via the at least one processor, through an input device or a communication interface, low-coverage genomic data of a patient
an identification module, stored in the computer-readable non-transitory memory, that identifies, via the at least one processor, based on the genomic data of the patient, a genetic reference dataset that (i) comprises reference genomic reads for subjects other than the patient, and that (ii) comprises, for each subject, dosages at reference loci corresponding to the plurality of loci in the genomic data of the patient; 
a generation module, stored in the computer-readable non-transitory memory, that generates, via the at least one processor, a reference matrix representing the genetic reference dataset, wherein the reference matrix comprises a first dimension corresponding to the subjects and a second dimension corresponding to the reference loci, and wherein each cell of the reference matrix indicates a dosage for a subject at a locus in the reference loci;
a decomposition module, stored in the computer-readable non-transitory memory, that generates, via the at least one processor, based on the reference matrix, an ancestral attribution matrix attributing descent from one or more of a plurality of proposed ancestral populations to each of the subjects; 
a derivation module, stored in the computer-readable non-transitory memory, that derives, via the at least one processor, based on the ancestral attribution matrix, an ancestral attribution vector of the patient that comprises a proportion of descent for each subject attributable to each of the plurality of proposed ancestral populations, wherein deriving the ancestral attribution vector of the patient comprises generating a plurality of simulated ancestral attribution vectors, and identifying one or more of the simulated ancestral attribution vectors to attribute an admixture of populations to the patient by a decision making technique with a K-dimensional tree; and 
a determination module, stored in the computer-readable non-transitory memory, that determines, via the at least one processor, the genetic ancestry of the patient based on the identified one or more ancestral attribution vectors.

26.  (Currently Amended) A non-transitory computer-readable medium comprising one or more computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to:
receive, through an input device or a communication interface of the computing device, low-coverage genomic data of a patient identified as having an ethnicity in the computing device, the genomic data comprising raw sequencing data and a plurality of loci corresponding to genetic markers; 
identify, based on the genomic data, a genetic reference dataset that (i) comprises reference genomic reads for subjects other than the patient, and that (ii) comprises, for each subject, dosages at reference loci corresponding to the plurality of loci in the genomic data of the patient; 
generate a reference matrix representing the genetic reference dataset, wherein the reference matrix includes a first dimension corresponding to the subjects and a second dimension corresponding to the reference loci, and wherein each cell of the reference matrix indicates a dosage for a subject at a locus in the reference loci;
generate, based on the reference matrix, an ancestral attribution matrix attributing descent from one or more of a plurality of proposed ancestral populations to each of the subjects; 
derive, based on the ancestral attribution matrix, an ancestral attribution vector of the patient that comprises a proportion of descent for each subject attributable to each of the plurality of proposed ancestral populations, wherein deriving the ancestral attribution vector of the patient comprises generating a plurality of simulated ancestral attribution vectors, and identifying one or more of the simulated ancestral attribution vectors to attribute an admixture of populations to the patient by a decision making technique with a K-dimensional tree; and
determine the genetic ancestry of the patient based on the identified one or more ancestral attribution vectors. 

Allowed Claims
Claims 1-9, 12, 15-17 19-22 and 25-28 are allowed.
Claims 10, 11, 13, 14, 18, 24 and 24 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are allowed in view of the Examiner’s amendments authorized by the Attorney on 4 August 2022. The computerized process of deriving a simulated attribution vector by a decision making technique with a K-dimensional tree, which is a data structure, is a process rooted in computer technology and not a mental process or math per se. The prior art also does not teach or make obvious the process recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635